Leventritt, J.
The plaintiff in this action seeks to charge the defendant as principal on the ground that he failed to disclose that he was acting merely in a representative capacity. The suit is brought to recover for the loss of certain articles stored with the Continental Storage Warehouse. A preliminary interview was had with the defendant, pursuant to which the goods were sent for storage. It appears that the defendant was simply a *126clerk in the employ of-the proprietors of the Continental Storage Warehouse, who were also the owners of the premises it occupied, but it does not appear that these facts were at the time of the bailment directly communicated to the plaintiff.
The transactions were conducted entirely by the defendant, and unless the plaintiff was aware that he was merely an agent he would be liable as a principal. Brockway v. Allen, 17 Wend. 42; Whitman v. Johnson, 10 Misc. Rep. 725; Cobb v. Knapp, 71 N. Y. 348. Her own testimony, however, clearly indicates that she was consciously dealing with him as the representative of the Continental Storage Warehouse. She testifies to previous dealings with the same concern, and to a similar contract made through the defendant’s precedecessor whom she refers to by name and explicitly identifies as the then “ manager ” of the warehouse. She likewise designates the defendant as the manager during the time of the arrangements here under consideration. From her statements and from a letter introduced in evidence she knew that she was dealing with a concern known as The Continental Storage Warehouse, and her admissions negative the idea of a contractual relation with the defendant. Hnder these circumstances the justice was right in holding that the proper party defendant was not before the • court.
Judgment affirmed, with costs to the respondents.
Freedman, P. J., and MacLean, J., concur.
Judgment affirmed, with costs.